J-S38032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ALAN WILKINS                       :
                                               :
                       Appellant               :   No. 432 MDA 2020

              Appeal from the PCRA Order Entered January 8, 2020
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003315-2013


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 22, 2020

        Appellant, Michael Alan Wilkins, appeals from the January 8, 2020, order

entered in the Court of Common Pleas of Berks County denying his first

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546, following an evidentiary hearing.          After a careful review, we

affirm.

        The relevant facts and procedural history underlying this appeal have

been set forth previously, in part, by this Court as follows:

              In the early morning of December 4, 2012, gunmen shot
        and killed Dario R. McLemore and Rafael Alequin in Reading.
        Three weeks later, the charred body of Jennifer Velez-Negron was
        found near a road in Lehigh County. A wad of cloth was taped
        into her mouth, and heroin and cocaine were found in her system.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38032-20


             The Commonwealth charged [Appellant] with the murder of
     all three victims. At trial, the Commonwealth presented the
     following evidence to supports its charges. Carlos Vargas-Osario
     testified that he lived with [Appellant] and [Appellant’s] brother,
     Maurice. In the early morning of December 4, 2012, Vargas-
     Osario drove to Reading in his blue Camaro to find narcotics to
     purchase. While there, [Appellant] pulled alongside him in an
     SUV. Vargas-Osario noticed that both Maurice and [Appellant’s]
     girlfriend, Velez-Negron, were in [Appellant’s] SUV.
           [Appellant] instructed Vargas-Osario to follow him. Vargas-
     Osario proceeded to follow the SUV in his Camaro. Shortly
     thereafter, he observed Maurice leave the SUV and discharge a
     firearm several times into a nearby vehicle. Maurice then got in
     the Camaro, and Vargas-Osario began to drive away. As he left
     the scene, he watched as someone fled the vehicle Maurice had
     shot at. He heard gunfire erupt from [the] driver’s side of
     [Appellant’s] SUV.
           Reading Police Officer Tina Fallstich was on patrol at the
     time of the shooting and heard the shots from a nearby
     intersection. She proceeded to the location of the shooting and
     eventually discovered the body of Rafael Alequin slumped over in
     the passenger seat of a vehicle double parked in the road. As she
     was radioing in her observation, she noticed the body of Dario
     McLemore face down several feet away on the sidewalk.
           The Commonwealth presented video from a nearby security
     camera. Investigator Eric Driesbach described the video as it
     played to the jury:
                  The video…shows…three vehicles pulling up,
           stopping for what appears to be a red light, obviously,
           because they all stopped. A gentleman gets out of the
           passenger side of the second vehicle in line, walks
           over to the curb on the north side of the block right
           next to the first parked car, approaches the car, [and]
           appears to fire at least two gunshots at the car. The
           first car pulls through the intersection. The gentleman
           walks a little bit north on South Tenth Street. The
           other two vehicles go through the intersection and
           then the male returns to the third vehicle in line that
           was originally stopped in line.
         While the video did not display the shooting of Dario
     McLemore, spent cartridges found near his body were of a


                                    -2-
J-S38032-20


     different caliber than those found in the area of the body of Rafeal
     [sic] Alequin.
           Vargas-Osario testified that [Appellant] later admitted to
     the killing by explaining his motive. McLemore and Alequin had
     previously sold [Appellant] fake narcotics for $800. Furthermore,
     he testified that [Appellant] was angry with his girlfriend, Velez-
     Negron, as she had introduced [Appellant] to McLemore and
     Alequin.
            Javonda Lebo testified that [Appellant] and his brother had
     confessed to the shootings later in the morning of December 4.
     [Appellant] expressed to her that Velez-Negron was at fault for
     the drug deal gone wrong, and that Velez-Negron “got to go, like
     for setting them up.” Approximately two weeks later, [Appellant]
     and Maurice asked Lebo to create a mixture of cocaine and heroin
     in an effort to get Velez-Negron to overdose. When this attempt
     failed, [Appellant] and his brother [then] attempted to convince
     Velez-Negron to administer [a] fatal narcotic cocktail to Vargas-
     Osario.
           After Velez-Negron’s burnt body was discovered, Maurice
     showed Lebo a video of Velez-Negron taped to a chair. Maurice
     told Lebo that he and [Appellant] had given Velez-Negron three
     bags of heroin. [Appellant] was standing next to the chair, holding
     a clear plastic bag. Maurice asked Velez-Negron whether she
     would set anyone else up, and she shook her head. One of the
     men shoved a white cloth in Velez-Negron’s mouth. [Appellant]
     placed the plastic bag over Velez-Negron’s head as the men
     threatened her. After playing the video, [Appellant] admitted to
     Lebo that he had murdered Velez-Negron.
            The jury found [Appellant] guilty of three counts of first
     degree murder, two counts of conspiracy to commit murder, one
     count of kidnapping, one count of criminal solicitation to commit
     [the] murder of Vargas-Osario, and several other lesser charges.
     After a penalty phase trial, on July 16, 2015, the jury reached a
     unanimous verdict of life imprisonment for the murder of Alequin.
     However, the jury could not reach a unanimous verdict for the
     murders of McLemore and Velez-Negron. As a result, the trial
     court imposed an aggregate sentence of three consecutive
     lifetimes.

Commonwealth v. Wilkins, No. 1401 MDA 2015, at 1-4 (Pa.Super. filed

8/26/2016) (unpublished memorandum).

                                    -3-
J-S38032-20


        Appellant filed a timely direct appeal on August 14, 2015, and on August

26, 2016, this Court affirmed Appellant’s judgment of sentence. 1 Appellant

filed a petition for allowance of appeal nunc pro tunc, which our Supreme

Court denied on December 12, 2016.

        Meanwhile, on October 21, 2015, while Appellant’s direct appeal was

pending before this Court, Appellant’s brother, Maurice, who was also charged

with murder as to McLemore, Alequin, and Velez-Negron,2 entered a

negotiated guilty plea to three counts of first-degree murder.3      During his

guilty plea hearing, Maurice agreed that he was pleading guilty to three counts

of murder, and Appellant was his accomplice in the murders. N.T., 10/21/15,

Maurice’s guilty plea/sentencing hearing, at 5.

        However, during the sentencing hearing, which occurred immediately

thereafter, Maurice suggested Carlos Vargas-Osario, as opposed to Appellant,

____________________________________________


1 On appeal, Appellant contended the trial court erred in failing to sever his
trial for the charge of murder of Velez-Negron from the trial of the other two
murder charges, the evidence was insufficient to establish he participated in
the conspiracy to kill McLemore and Alequin, the trial court erred in failing to
provide special interrogatories for the jury to answer during deliberations, the
jury’s verdict was against the weight of the evidence, and the trial court erred
in admitting evidence that Appellant attempted to interfere with the testimony
of potential witnesses. This Court found all of Appellant’s issues to be either
meritless or waived.

2   Maurice did not testify at Appellant’s trial.

3 In exchange for Maurice’s guilty plea, the Commonwealth agreed to seek
three sentences of life in prison, to run concurrently, and withdrew its request
for the death penalty, as well as other charges.



                                           -4-
J-S38032-20


was his accomplice. Specifically, in exercising his right to allocution, Maurice

stated the following (verbatim):

               There’s something else I want to clarify, to put on the record
        to make everybody know exactly what happened, not just media.
        This is exactly what took place and what happened and who did
        what and who did do what:
              On December 3rd, me, Carlos Vargas,[4] Jen Velez[5] were all
        getting high together and Carlos wanted to buy more crack. And
        we couldn’t get in touch with my brother to get more.
              So Jenny called two victims, Dario and Rafael. And we all
        went to meet them. Money was exchanged and drugs was
        exchanged. And after the deal, Carlos noticed the drugs was fake.
        And he lost it and told Jenny, Bitch, you better get my money back
        or he was—so Jenny calls and calls and calls. And the two guys
        give her the run-around.
              And in the meantime, Carlos got in touch with my brother
        and told him to meet us to buy some drugs. So we met my brother
        on Franklin. And I was on the phone with Carlos.
              As I left the car to get the drugs for my brother, Carlos tells
        me he sees the two guys at the light ahead of us. He tells me to
        hurry up. As I hurry he says shoot at them. So I shot at them.
        I shot three, four times, whatever, in the window as the car pulled
        off. Carlos pulls up and tells me to hurry up and get in his car.
              As Carlos drives off, Carlos pulls out his gun and he shoots
        at the other guy. And after that Carlos drives back to his house.
        Now, at his house Carlos continues to get high, drunk and tough.
        He, he, he starts to talk to me telling me we need to get rid of the
        bitch true. Excuse my language. This is exactly how it went. I
        want to put it out there for comfort and closure.
              As he tells me we need to get rid of the bitch, he calls her
        up, lures her over to the house. She comes in. And as she comes
        in Carlos grabs her, puts the bag over her head, suffocates her.
        And as he is suffocating her he tells me tie her to the chair. I tie
        her to the chair. As she’s tied to the chair and she is deceased.

____________________________________________


4   We recognize “Carlos Vargas” is “Carlos Vargas-Osario.”

5   We recognize “Jen Velez” is “Jennifer Velez-Negron.”

                                           -5-
J-S38032-20


      At this moment I’m going a little haywire. I don’t know what to
      do, nervous and everything.
            Now, as, as Carlos tells me again we need to get rid of the
      body. I said I don’t know what to do. We already messed up and
      did things we shouldn’t had did. He says throw her in the truck,
      take her to another place, and dump her body. He, he drives over
      to Lehigh County, pulls her out of the car, sits on the side.
            As I’m getting ready to get in, back in the car he says, no,
      wait a minute. He dumps gas on her, lights the match, and we
      take off. This is how things happened. And I just wanted to bring
      closure to that situation.

Id. at 12-14 (footnotes added).

      Thereafter, on April 17, 2017, Appellant filed a timely pro se PCRA

petition, and on April 25, 2017, Michael Dautrich, Esquire, was appointed to

represent Appellant. However, Attorney Dautrich was permitted to withdraw,

and on April 4, 2018, David Long, Esquire, was appointed to represent

Appellant. On June 5, 2019, and August 7, 2019, Attorney Long filed amended

PCRA petitions on behalf of Appellant. Appellant presented various claims in

his initial and amended PCRA petitions, including that he was entitled to a new

trial based on after-discovered evidence.     Specifically, Appellant averred

Maurice’s statements, which he made in exercising his right to allocution at

the October 21, 2015, sentencing hearing, indicating Carlos Vargas-Osario,

and not Appellant, was Maurice’s accomplice in the three murders, constituted

after-discovered evidence.

      On November 7, 2019, the PCRA court held an evidentiary hearing, at

which Maurice acknowledged that he entered his guilty plea after the

conclusion of Appellant’s jury trial and sentencing. N.T., 11/7/19, PCRA

                                     -6-
J-S38032-20


hearing, at 4. Relevantly, Maurice testified as follows upon examination by

Appellant’s PCRA counsel:

         Q. Now, when you entered your guilty plea, you indicated that
         your brother was not aware of exactly what was going on, sir?
         A. Yes, sir.
         Q. And you took the blame for what had happened?
         A. Yes, sir.
         Q. And you said that [Appellant] wasn’t aware of everything?
         A. No, he wasn’t.
         Q. And what did you end up getting sentenced to?
         A. Three life sentences; ran concurrent.
         Q. And you say that your brother was just along for the ride?
         A. I said that me and Carlos had met up with him to buy some
         drugs from him.
         Q. But that he wasn't aware of what was going to happen?
         A. No. Aside from the drugs, no.

Id. at 4-5.

         On cross-examination by the Commonwealth, Maurice acknowledged

that, during his guilty plea colloquy, he admitted Appellant was his

accomplice; however, he testified at the PCRA hearing that he “didn’t mean

that.”     Id. at 8.    Maurice testified he, thus, clarified Appellant’s lack of

participation during his sentencing hearing. Id.

         Appellant’s trial counsel testified he never considered having Maurice

testify at Appellant’s trial, and in fact, he did not question Maurice prior to

trial.   Id. at 16.     Appellant’s trial counsel noted Maurice was facing three




                                        -7-
J-S38032-20


counts of murder, and he had the right to not incriminate himself. Id. at 16-

18.

       On January 8, 2020, the PCRA court entered an order denying

Appellant’s PCRA petition.        On March 3, 2020, counsel filed on behalf of

Appellant a notice of appeal. The PCRA court did not direct Appellant to file a

Pa.R.A.P. 1925(b) statement, and consequently, no such statement was filed.

On March 13, 2020, the trial court filed a Pa.R.A.P. 1925(a) opinion.

       On appeal, Appellant sets forth the following sole issue in his “Statement

of the Questions Involved” (verbatim):

       A. Did the PCRA court improperly dismiss Defendant’s request for
          a new trial under the Post Conviction Relief Act by refusing to
          accept as after-discovered evidence the testimony of his
          brother, Maurice Wilkins, that Defendant was not involved in
          the murder?

Appellant’s Brief at 3 (suggested answer omitted).

       As a prefatory matter, we must address the timeliness of this appeal. 6

Timeliness of an appeal concerns our appellate jurisdiction, which we may

raise sua sponte. Commonwealth v. Andre, 17 A.3d 951, 957–58


____________________________________________


6 We note that, on May 4, 2020, this Court issued a rule to show cause as to
why Appellant’s appeal should not be quashed as untimely. On May 13, 2020,
counsel filed a response on behalf of Appellant. Therein, counsel indicated he
did not receive the PCRA court’s January 8, 2020, denial order. Counsel noted
he first learned of the order when he contacted the Clerk of Courts on March
3, 2020, to determine the status of the case. Upon learning of the January 8,
2020, order, counsel immediately filed a notice of appeal on March 3, 2020.
Counsel claims that he has had issues with the Berks County Clerk of Courts
failing to distribute orders in a timely manner. On June 17, 2020, this Court
discharged the rule to show cause and referred the matter to this panel.

                                           -8-
J-S38032-20


(Pa.Super. 2011). As stated above, the PCRA court entered an order denying

Appellant’s PCRA petition on January 8, 2020. Appellant, however, filed his

counseled notice of appeal on March 3, 2020. Because Appellant's notice of

appeal was due no later than February 7, 2020 (30 days after the PCRA

petition was denied), this appeal appears to be untimely.

      A notice of appeal must be “filed within 30 days after entry of the order

from which the appeal is taken.” Pa.R.A.P. 903(a). Our Rules of Criminal

Procedure dictate that if, after an evidentiary hearing a judge denies a PCRA

petition, the judge must “promptly issue an order denying relief” and that

“order shall be filed and served as provided in Rule 114.” Pa.R.Crim.P.

908(D)(1).

      Rule 114 requires that all orders and court notices be docketed.

Additionally, the Rule provides the docket entries shall contain the date the

Clerk of Courts received the order, the date of the order, and the date on

which the clerk served the order to the party’s attorney or the party if

unrepresented. See Pa.R.Crim.P. 114(B) and 114(C)(2).

      As to the methods of service, the Rule provides, inter alia, that service

may be effectuated in writing by mailing a copy to the party’s attorney.

Pa.R.Crim.P. 114(B)(3)(a)(iii).   “The comment to this Rule suggests that the

notice and recording procedures are mandatory and not modifiable.”

Commonwealth v. Davis, 867 A.2d 585, 587 (Pa.Super. 2005) (en banc).




                                     -9-
J-S38032-20


      In the case sub judice, the record contains a proper docket entry of the

PCRA court’s denial order, as well as a copy of the order. As to the service of

the order, the certified docket entry indicates: “Proof of Service 01/09/2020.”

A review of the “Proof of Service,” which is included in the certified record,

indicates the order was served upon “Defendant’s attorney by mailing a

certified copy thereof to: __________________.” The address portion was

not completed by the Clerk of Courts. Accordingly, the certified record and

docket entries do not reveal that proper service was effectuated upon

Appellant, and due to this breakdown in the lower court, we shall not deem

Appellant’s appeal to be untimely.

      Appellant challenges the denial of his petition filed pursuant to the PCRA.

The following principles govern our review.

             We review an order [denying] a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error.
            This Court may affirm a PCRA court’s decision on any
      grounds if the record supports it. Further, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012) (internal

citations omitted).




                                     - 10 -
J-S38032-20


      Appellant contends the PCRA court erred in denying his PCRA petition in

which he presented a claim of after-discovered evidence. Namely, Appellant

contends Maurice’s statements, which he made in exercising his right to

allocution at his October 21, 2015, sentencing hearing, indicating that

Appellant did not participate in the three murders at issue, constitutes after-

discovered evidence.      Appellant contends Maurice was unavailable as a

witness until after Maurice entered his guilty plea. Moreover, Appellant argues

that, if the jury was made aware of Maurice’s version of events, it would likely

result in a different verdict if a new trial were granted.

      Relevant   here,   the   PCRA    provides relief    for   a   petitioner   who

demonstrates his conviction or sentence resulted from “[t]he unavailability at

the time of trial of exculpatory evidence that has subsequently become

available and would have changed the outcome of the trial if it had been

introduced.” 42 Pa.C.S.A. § 9543(a)(2)(vi). Accordingly, a petitioner seeking

relief on the basis of after-discovered evidence must show that the evidence:

      (1) could not have been obtained prior to the conclusion of the
      trial by the exercise of reasonable diligence; (2) is not merely
      corroborative or cumulative; (3) will not be used solely to impeach
      the credibility of a witness; and (4) would likely result in a different
      verdict if a new trial were granted.

Commonwealth v. Williams, 215 A.3d 1019, 1024 (Pa.Super. 2019)

(citation omitted). Because this test is conjunctive, a petitioner’s failure to

establish one prong by a preponderance of the evidence obviates the need to




                                      - 11 -
J-S38032-20


examine the remaining ones.7 Commonwealth v. Padillas, 997 A.2d 356

(Pa.Super. 2010).

       Moreover, credibility determinations are an integral part of determining

whether a defendant has presented after-discovered evidence that would

entitle him to a new trial. See Commonwealth v. Small, 647 Pa. 423, 189

A.3d 961 (2018). We have stated, prior to granting a new trial based on after-

discovered evidence, “a court must assess whether the alleged after-

discovered evidence is of such a nature and character that it would likely

compel a different verdict if a new trial is granted.” Padillas, 997 A.2d at



____________________________________________


7 We also note that Pa.R.Crim.P. 720(C), pertaining to after-discovered
evidence, provides that “[a] post-sentence motion for a new trial on the
ground of after-discovered evidence must be filed in writing promptly after
such discovery.” Moreover, the Comment to Rule 720 provides that, unlike
ineffective assistance of counsel claims:
       [A]ny claim of after-discovered evidence must be raised promptly
      after its discovery. Accordingly, after-discovered evidence
      discovered during the post-sentence stage must be raised
      promptly with the trial judge at the post-sentence stage; after-
      discovered evidence discovered during the direct appeal process
      must be raised promptly during the direct appeal process, and
      should include a request for a remand to the trial judge; and after-
      discovered evidence discovered after completion of the direct
      appeal process should be raised in the context of the PCRA.
Pa.R.Crim.P. 720, Comment.
      Here, Appellant’s claim of after-discovered evidence is premised upon
statements Maurice made during his October 21, 2015, hearing, which
occurred while Appellant’s direct appeal was pending before this Court. On
appeal, Appellant has neither explained when he discovered Maurice’s
statements nor provided any analysis as to whether he presented his after-
discovered evidence claim “promptly” after its discovery. In any event, as
discussed infra, we conclude Appellant is not entitled to relief on his claim.


                                          - 12 -
J-S38032-20


365. “In making this determination, a court should consider the integrity of

the alleged after-discovered evidence, the motive of those offering the

evidence, and the overall strength of the evidence supporting the conviction.”

Id.

      Here, assuming, arguendo, Appellant met the first, second, and third

prongs of the after-discovered evidence test, we agree with the PCRA court

that Appellant failed to meet his burden with regard to the fourth prong, i.e.,

that his alleged after-discovered evidence would likely result in a different

verdict if a new trial were granted.

      For example, as it relates to the PCRA court’s consideration of the

integrity of the after-discovered evidence, as well as the motive of the person

offering the evidence, the record reveals that Appellant’s claim is premised on

statements, which his brother, Maurice, made during his own sentencing

hearing after Appellant’s conviction by a jury. In examining Maurice’s

statements, we note Maurice initially acknowledged during his guilty plea

colloquy that Appellant was his accomplice. N.T., 10/21/15, Maurice’s guilty

plea/sentencing hearing, at 5. However, when Maurice exercised his right to

allocution during the sentencing portion of his hearing, Maurice indicated he

wanted to “clarify” that Vargas-Osario was his accomplice in all three murders,

and Appellant was merely present to sell drugs when McLemore and Alequin

were shot. Id. at 12-14.




                                       - 13 -
J-S38032-20


     At Appellant’s PCRA evidentiary hearing, Maurice contended that, when

he initially acknowledged Appellant was his accomplice during his guilty plea

colloquy, he “didn’t mean that.”   N.T., 11/7/19, PCRA hearing, at 8.       He

explained that he accurately clarified during his sentencing hearing that

Vargas-Osario was his accomplice, and Appellant was merely present selling

drugs when McLemore and Alequin were shot. Id. at 4-5, 8.

     We conclude the PCRA court was free to disbelieve Maurice’s version of

events indicating Vargas-Osario, as opposed to Appellant, was his accomplice,

as well as reject Maurice’s explanation as to why he made contrary statements

during his guilty plea colloquy and sentencing hearing in this regard. See

Small, supra.

     Moreover, as it relates to the overall strength of the evidence supporting

Appellant’s three convictions for murder, the Commonwealth presented

witnesses who testified Appellant admitted that he and Maurice killed

McLemore and Alequin because of the “fake” drugs, and additionally, the

Commonwealth presented witnesses who testified to Appellant’s attempt to

cover-up his involvement in the murders. Furthermore, the Commonwealth

presented the testimony of a witness who indicated Appellant and Maurice

asked her to create a mixture of drugs that would cause Velez-Negron to

overdose. This same witness testified that she subsequently viewed a video

of Appellant and Maurice as they put a white cloth in the mouth of Velez-

Negron, as well as a clear plastic bag over her head, as she was taped to a


                                   - 14 -
J-S38032-20


chair. Appellant admitted to this witness that he and Maurice killed Velez-

Negron.

      The PCRA court’s consideration of the integrity of Maurice’s statements

implicating Vargas-Osario, as opposed to Appellant, as his accomplice, in

combination with the PCRA court’s consideration of the motive for the

evidence, and the overwhelming evidence of Appellant’s guilt, supports the

conclusion that Appellant failed to demonstrate the alleged after-discovered

evidence was of such a nature and character that it would likely compel a

different verdict if a new trial was granted.   See Padillas, supra.      Thus,

Appellant failed to meet the fourth prong of the after-discovered evidence test,

and therefore, the PCRA court did not err in denying Appellant relief on this

claim. Id.

      For all of the foregoing reasons, we affirm.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                                     - 15 -